                                       Case 8:20-cv-00043-SB-ADS Document 205 Filed 06/11/21 Page 1 of 10 Page ID #:4553




                                  1
                                         PETER D. LEPISCOPO, ESQ. C.S.B. #139583
                                         LEPISCOPO & ASSOCIATES LAW FIRM
                                  2      695 Town Center Drive, 7TH Floor
                                  3
                                         Costa Mesa, California 92626
                                         Telephone: (949) 878-9418
                                  4      Facsimile: (619) 330-2991
                                  5
                                         Attorneys for Defendant, JAWAD NESHEIWAT
                                  6

                                  7

                                  8                            UNITED STATES DISTRICT COURT
                                  9
                                                               CENTRAL DISTRICT OF CALIFORNIA
                                  10

                                  11
                                         BUREAU OF CONSUMER            )                 Case No. 8:20-cv-00043-SB-ADS
LEPISCOPO & ASSOCIATES LAW FIRM




                                         FINANCIAL PROTECTION,         )
                                  12                                   )                 JAWAD NESHEIWAT’S MOTION
                                  13
                                            Plaintiff,                 )                 TO STRIKE AND EVIDENTIARY
                                                                       )                 OBJECTIONS TO DECLARATION
                                  14        v.                         )                 OF MIKAEL VAN LOON, ECF 190-
                                  15
                                                                       )                 40 (Exhibit 5 to Plaintiff’s Motion for
                                         CHOU TEAM REALTY LLC, et al., )                 Summary Judgment ECF 189)
                                  16                                   )
                                  17
                                            Defendants.                )                 DATE: July 23, 2021
                                                                       )                 TIME: 8:30 A.M.
                                  18                                   )                 COURTROOM: ZOOM Webinar
                                  19                                   )                 JUDGE: HONORABLE STANLEY
                                                                       )                        BLUMENFELD, JR.
                                  20                                   )
                                  21                                   )

                                  22             Defendant Jawad Nesheiwat (“Nesheiwat” or “Defendant”) respectfully
                                  23     submits this Motion to Strike and Evidentiary Objections to Declaration of Mikael
                                  24     Van Loon, ECF 190-40 (Exhibit 5 to Plaintiff’s Motion for Summary Judgment ECF
                                  25     189).
                                  26

                                  27          JAWAD NESHEIWAT’S MOTION TO STRIKE AND EVIDENTIARY OBJECTIONS TO
                                           DECLARATION OF MIKAEL VAN LOON, ECF 190-40 (Exhibit 5 to Plaintiff’s Motion for Summary
                                  28                                   Judgment ECF 189)
                                                                                     1
                                       Case 8:20-cv-00043-SB-ADS Document 205 Filed 06/11/21 Page 2 of 10 Page ID #:4554




                                  1
                                         I.       AUTHORITY FOR MOTION TO STRIKE AND EVIDENTIARY
                                                  OBJECTIONS.
                                  2

                                  3
                                                  As a general matter, only evidence that would be admissible at trial may be

                                  4
                                         considered in connection with a motion for summary judgment. See e.g., Garside v.

                                  5
                                         Osco Drug, Inc., 895 F.2d 46, 49-51 (1st Cir. 1990). Under Federal Rules of Civil

                                  6
                                         Procedure (“FRCP”), Rule 56(c)(4), affidavits, although not themselves admissible

                                  7
                                         at trial, may be offered in support of, or opposition to, summary judgment if they set

                                  8
                                         forth facts that would be admissible under the Federal Rules of Evidence (“FRE”).

                                  9
                                         In its relevant part, Rule 56(c)(4) provides:

                                  10
                                                  “Affidavits or Declarations. An affidavit or declaration used to support
                                                  or oppose a motion must be made on personal knowledge, set out facts
                                  11              that would be admissible in evidence, and show that the affiant or
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12              declarant is competent to testify on the matters stated.”

                                  13              A motion to strike is the proper vehicle for challenging the admissibility of
                                  14     information contained in an affidavit proffered in favor of a motion for summary
                                  15     judgment. CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE, §
                                  16     2738, at 372 (3d ed. 1998). The party moving to strike all or part of a declaration
                                  17     must specify the objectionable portions of the declaration and the specific grounds
                                  18     for objection. See e.g., Casas Office Machines, Inc. v. Mita Copystar Am., Inc., 42
                                  19     F.3d 668, 682 (1st Cir. 1994). The court should disregard only those facts in the
                                  20     affidavit or declaration that are inadmissible and consider the rest of it, assuming the
                                  21     information is material and relevant and otherwise admissible. Id.
                                  22              Finally, a declaration may be held to be completely insufficient if it fails to
                                  23     conform to the requirements of subdivision (c)(4) of Rule 56, which provides that
                                  24
                                         supporting and opposing affidavits “shall be made on personal knowledge . . . and
                                  25
                                         show that the affiant or declarant is competent to testify on the matters stated.” See,
                                  26

                                  27             JAWAD NESHEIWAT’S MOTION TO STRIKE AND EVIDENTIARY OBJECTIONS TO
                                              DECLARATION OF MIKAEL VAN LOON, ECF 190-40 (Exhibit 5 to Plaintiff’s Motion for Summary
                                  28                                      Judgment ECF 189)
                                                                                        2
                                       Case 8:20-cv-00043-SB-ADS Document 205 Filed 06/11/21 Page 3 of 10 Page ID #:4555




                                  1
                                         generally, S & S Logging, Co. v. Barker, 366 F.2d 617, 624, n. 7 (9th Cir. 1966)

                                  2
                                         (construing Rule 56(e), which is current Rule 56(c)(4)’s prevision version).

                                  3
                                         II.     EVIDENTIARY OBJECTIONS.

                                  4
                                                 Mr. Nesheiwat makes the following evidentiary objections and respectfully

                                  5
                                         requests the Court to issue a ruling on each objection (please see 4th Column,

                                  6
                                         “Court’s Ruling”).
                                          PARAGRAPH,                                                                               COURT’S
                                  7                         INADMISSIBLE INFORMATION                    OBJECTION(S)
                                          PAGE, LINES                                                                              RULING
                                  8                         ¶ 1, p. 1, ll. 5-7:                   OBJECTIONS TO                 ____ Sustained
                                             Entire                                               ENTIRE                        ____ Overruled
                                  9        Declaration      “The following facts are              DECLARATION: FRCP
                                                            known to me personally and if         Rule 56(c)(4) and FRE
                                  10                        called as a witness I could and       Rules 601 and 602 (lack of
                                  11
                                                            would testify to them.”               foundation, competency,
                                                                                                  and personal knowledge).
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12                                                              Here, no facts are provided
                                                                                                  to support how the
                                  13                                                              declarant has any personal
                                                                                                  knowledge or the source of
                                  14
                                                                                                  that knowledge. The
                                  15
                                                                                                  declarant merely asserts
                                                                                                  and declares the declarant
                                  16                                                              has such knowledge
                                                                                                  without providing any
                                  17                                                              explanation or preliminary
                                                                                                  foundational facts.
                                  18
                                                            “The Student Loan Debt                OBJECTIONS: FRCP              ____ Sustained
                                  19        ¶ 4, p. 1, l.   Relief Companies each had a           Rule 56(c)(4) and FRE         ____ Overruled
                                           26 thru p. 2,    group of limited partners who         Rules 601 and 602 (lack of
                                  20            l. 3        received profits generated by         foundation, competency,
                                                            the relevant business. In             and personal knowledge);
                                  21                        addition to Chou, Lawson, and         802 (hearsay); 803 (hearsay
                                                            me, the limited partnership           within hearsay); 701
                                  22
                                                            groups included Jawad                 (improper legal opinion).
                                  23                        Nesheiwat, Sean Cowell,
                                                            David Sklar and Robert
                                  24                        Hoose. Sklar and Hoose were
                                                            also the managers of Docu
                                  25                        Prep Center, which was the
                                                            first of the Student Loan Debt
                                  26

                                  27          JAWAD NESHEIWAT’S MOTION TO STRIKE AND EVIDENTIARY OBJECTIONS TO
                                           DECLARATION OF MIKAEL VAN LOON, ECF 190-40 (Exhibit 5 to Plaintiff’s Motion for Summary
                                  28                                   Judgment ECF 189)
                                                                                              3
                                       Case 8:20-cv-00043-SB-ADS Document 205 Filed 06/11/21 Page 4 of 10 Page ID #:4556




                                                             Relief Companies to be
                                  1
                                                             created.”
                                  2                          “Between 2015 and around              OBJECTIONS: Misstates         ____ Sustained
                                           ¶ 11, p. 3, ll.   April 2017, Nesheiwat was             the testimony; FRCP Rule      ____ Overruled
                                  3            8-11          Monster Loans’ COO and                56(c)(4) and FRE Rules
                                                             oversaw its sale and                  601 and 602 (lack of
                                  4                          marketing.”                           foundation, competency,
                                                                                                   and personal knowledge);
                                  5
                                                                                                   802 (hearsay); 803 (hearsay
                                  6                                                                within hearsay); 701
                                                                                                   (improper legal opinion).
                                  7        ¶ 12, p. 3, ll.   “In addition to working at            OBJECTIONS: Misstates         ____ Sustained
                                              10-24          Monster Loans, Nesheiwat              the testimony; FRCP Rule      ____ Overruled
                                  8                          was heavily involved in the           56(c)(4) and FRE Rules
                                  9
                                                             marketing activities of the           601 and 602 (lack of
                                                             Student Loan Debt Relief              foundation, competency,
                                  10                         Companies between 2015 and            and personal knowledge);
                                                             2017. For example, Docu Prep          802 (hearsay); 803 (hearsay
                                  11                         Center’s managers David               within hearsay); 701
LEPISCOPO & ASSOCIATES LAW FIRM




                                                             Sklar and Robert Hoose                (improper & irrelevant
                                  12
                                                             appeared to be inexperienced          opinion).
                                  13
                                                             in managing a company and in
                                                             sales; Nesheiwat oversaw their
                                  14                         management of Docu Prep
                                                             Center and provided them
                                  15                         guidance and advice.
                                                             Nesheiwat also oversaw the
                                  16
                                                             relationship between the
                                  17                         Student Loan Debt Relief
                                                             Companies and Automated
                                  18                         Mailers, which was the
                                                             mailing house the Student
                                  19                         Loan Debt Relief Companies
                                                             used to send direct mail.
                                  20
                                                             Nesheiwat arranged for the
                                  21                         Student Loan Debt Relief
                                                             Companies to mail on credit
                                  22                         through Automated Mailers
                                                             (i.e., they were able to send
                                  23                         mail before paying for it, and
                                                             then use the sales they made to
                                  24
                                                             pay back the mailing house).
                                  25                         Nesheiwat also ensured that
                                                             the Student Loan Debt Relief
                                  26

                                  27           JAWAD NESHEIWAT’S MOTION TO STRIKE AND EVIDENTIARY OBJECTIONS TO
                                            DECLARATION OF MIKAEL VAN LOON, ECF 190-40 (Exhibit 5 to Plaintiff’s Motion for Summary
                                  28                                    Judgment ECF 189)
                                                                                               4
                                       Case 8:20-cv-00043-SB-ADS Document 205 Filed 06/11/21 Page 5 of 10 Page ID #:4557




                                                             Companies paid their invoices
                                  1
                                                             to Automated Mailers. As
                                  2                          further discussed below,
                                                             Nesheiwat also led the efforts
                                  3                          to obtain marketing lists from
                                                             Experian for the Student Loan
                                  4                          Debt Relief Companies.”
                                           ¶ 13, p. 4, l.    “By around mid-2016, 1               OBJECTIONS: Misstates         ____ Sustained
                                  5
                                           26 thru p. 5,     became aware that the Student        the testimony; FRCP Rule      ____ Overruled
                                  6             l. 2         Loan Debt Relief Companies           56(c)(4) and FRE Rules
                                                             were using lists of consumers        601 and 602 (lack of
                                  7                          obtained through Monster             foundation, competency,
                                                             Loans’ account with Experian         and personal knowledge);
                                  8                          to send direct mail to               802 (hearsay); 803 (hearsay
                                                             consumers marketing the              within hearsay); 701
                                  9
                                                             Student Loan Debt Relief             (improper & irrelevant
                                  10                         Companies’ services. I               opinion).
                                                             subsequently learned that such
                                  11                         lists are known as
LEPISCOPO & ASSOCIATES LAW FIRM




                                                             ‘prescreened lists’ or
                                  12                         ‘prescreened data’.”
                                  13
                                                             “Nesheiwat led the efforts to        OBJECTIONS: FRCP              ____ Sustained
                                           ¶ 14, p. 4, ll.   obtain prescreened lists             Rule 56(c)(4) and FRE         ____ Overruled
                                  14            3-9          through Monster Loans’               Rules 401 & 402
                                                             Experian account for the             (relevance, vague &
                                  15                         Student Loan Debt Relief             ambiguous and calls for
                                                             Companies. Nesheiwat                 speculation); 601 and 602
                                  16
                                                             oversaw purchases of                 (lack of foundation,
                                  17                         prescreened lists through            competency, and personal
                                                             Monster Loans’ Experian              knowledge); 802 (hearsay);
                                  18                         account from around early            803 (hearsay within
                                                             2016 until around the time of        hearsay); 701 (improper &
                                  19                         his separation from Monster          irrelevant opinion).
                                                             Loans in April 2017. I
                                  20
                                                             consider him to be the
                                  21                         architect of the program to
                                                             provide the Experian
                                  22                         prescreened lists to the
                                                             Student Loan Debt Relief
                                  23                         Companies.”
                                                             “Attached as Exhibit 1 is a          OBJECTIONS: FRCP              ____ Sustained
                                  24
                                           ¶ 15, p. 3, ll.   true and correct copy of a           Rule 56(c)(4) and FRE         ____ Overruled
                                  25         8-11 and        September 8, 2016 email from         Rules 401 & 402
                                                             Nesheiwat to Ritesh                  (relevance, vague &
                                  26

                                  27           JAWAD NESHEIWAT’S MOTION TO STRIKE AND EVIDENTIARY OBJECTIONS TO
                                            DECLARATION OF MIKAEL VAN LOON, ECF 190-40 (Exhibit 5 to Plaintiff’s Motion for Summary
                                  28                                    Judgment ECF 189)
                                                                                              5
                                       Case 8:20-cv-00043-SB-ADS Document 205 Filed 06/11/21 Page 6 of 10 Page ID #:4558




                                           Ex. 1 to Van      Singhania, Robert Hoose, and           ambiguous and calls for
                                  1
                                           Loon Decl.        me with the subject line               speculation); 601 and 602
                                  2                          ‘Marketing Meeting Notes               (lack of foundation,
                                                             09/08.’ Singhania was an               competency, and personal
                                  3                          employee of Monster Loans              knowledge); 802 (hearsay);
                                                             who worked in marketing and            803 (hearsay within
                                  4                          at that time reported to               hearsay); 701 (improper &
                                                             Nesheiwat. At that time,               irrelevant opinion).
                                  5
                                                             Hoose was a co-manager of
                                  6                          Docu Prep Center. Based on
                                                             my involvement with the
                                  7                          Student Loan Debt Relief
                                                             Companies, I understand the
                                  8                          section of the email regarding
                                                             ‘Doc Prep’ to refer to the
                                  9
                                                             Student Loan Debt Relief
                                  10                         Companies, which often
                                                             referred to themselves as
                                  11                         ‘document preparation’
LEPISCOPO & ASSOCIATES LAW FIRM




                                                             companies. I further
                                  12                         understand the following
                                                             statement to refer to Monster
                                  13
                                                             Loans’ purchases of
                                  14                         prescreened lists for the
                                                             Student Loan Debt Relief
                                  15                         Companies through its
                                                             Experian account: ‘Chris
                                  16                         [Cole] to work with Experian,
                                  17
                                                             Dave Slclar, Jawad
                                                             [Nesheiwat] and Kendrick
                                  18                         [Washington] to continue
                                                             ordering data for student loan
                                  19                         shops.’”
                                                             “By reason of my position at           OBJECTIONS: FRCP             ____ Sustained
                                  20
                                           ¶ 22, p. 5, ll.   Monster Loans and my role as           Rule 56(c)(4) and FRE        ____ Overruled
                                  21          23-26          a limited partner in the Student       Rules 401 & 402
                                                             Loan Debt Relief Companies,            (relevance); 601 and 602
                                  22                         I am qualified to certify the          (lack of foundation,
                                                             authenticity of the records that       competency, and personal
                                  23                         Monster Loans produced to              knowledge); 802 (hearsay);
                                                             the Bureau, which had Bates            803 (hearsay within
                                  24
                                                             numbers beginning with the             hearsay); 701 (improper
                                  25                         letters ‘ML’.”                         opinion).

                                  26

                                  27           JAWAD NESHEIWAT’S MOTION TO STRIKE AND EVIDENTIARY OBJECTIONS TO
                                            DECLARATION OF MIKAEL VAN LOON, ECF 190-40 (Exhibit 5 to Plaintiff’s Motion for Summary
                                  28                                    Judgment ECF 189)
                                                                                                6
                                       Case 8:20-cv-00043-SB-ADS Document 205 Filed 06/11/21 Page 7 of 10 Page ID #:4559




                                                             “The records Monster Loans            OBJECTIONS: FRCP           ____ Sustained
                                  1
                                           ¶ 23, p. 5, l.    produced to the Bureau                Rule 56(c)(4) and FRE      ____ Overruled
                                  2        27 thru p. 6,     included documents with the           Rules 401 & 402
                                                l. 8         following Bates ranges:               (relevance); 601 and 602
                                  3                          ML00001146 to -149,                   (lack of foundation,
                                                             ML00001560, ML00001566,               competency, and personal
                                  4                          ML0002795 to -797,                    knowledge); 901 (lack of
                                                             ML00002916, ML00004210                authentication); 802
                                  5
                                                             to -212, ML00004683,                  (hearsay); 803 (hearsay
                                  6                          ML00007194, ML00007191                within hearsay).
                                                             to -192, ML00007682 to -683,
                                  7                          ML00007720, ML00008462,
                                                             ML00010347, ML00010350
                                  8                          to -351, ML00010532 to -533,
                                                             ML00013345, ML00013892,
                                  9
                                                             ML00021956 to -957,
                                  10                         ML00022221 to -222,
                                                             ML00022293 to -294,
                                  11                         ML00022455 to -458,
LEPISCOPO & ASSOCIATES LAW FIRM




                                                             ML00041652 to -653,
                                  12                         ML00041657 to -658,
                                                             ML00045724, ML00246021
                                  13
                                                             to -022, ML00271054,
                                  14                         ML00271613 to -614,
                                                             ML00284627 to -028,
                                  15                         ML00295345 to -346, and
                                                             ML00333035 to -133.”
                                  16
                                                             “The documents listed in              OBJECTIONS: FRCP           ____ Sustained
                                  17       ¶ 24, p. 6, ll.   Paragraph 22 are records of           Rule 56(c)(4) and FRE      ____ Overruled
                                               9-11          regularly conducted activity          Rules 401 & 402
                                  18                         that were made at or near the         (relevance); 601 and 602
                                                             time of the occurrence of the         (lack of foundation,
                                  19                         matters set forth in the emails       competency, and personal
                                                             by a person with knowledge of         knowledge); 901 (lack of
                                  20
                                                             those matters.”                       authentication); 802
                                  21                                                               (hearsay); 803 (hearsay
                                                                                                   within hearsay).
                                  22                         “The documents listed in              OBJECTIONS: FRCP           ____ Sustained
                                           ¶ 25, p. 6, ll.   Paragraph 22 were kept in the         Rule 56(c)(4) and FRE      ____ Overruled
                                  23          12-13          course of regularly conducted         Rules 401 & 402
                                                             business activity.”                   (relevance); 601 and 602
                                  24
                                                                                                   (lack of foundation,
                                  25                                                               competency, and personal
                                                                                                   knowledge); 901 (lack of
                                  26

                                  27           JAWAD NESHEIWAT’S MOTION TO STRIKE AND EVIDENTIARY OBJECTIONS TO
                                            DECLARATION OF MIKAEL VAN LOON, ECF 190-40 (Exhibit 5 to Plaintiff’s Motion for Summary
                                  28                                    Judgment ECF 189)
                                                                                               7
                                       Case 8:20-cv-00043-SB-ADS Document 205 Filed 06/11/21 Page 8 of 10 Page ID #:4560




                                                                                                 authentication); 802
                                  1
                                                                                                 (hearsay); 803 (hearsay
                                  2                                                              within hearsay).
                                           ¶ 26, p. 6, ll.   “The documents beginning            OBJECTIONS: FRCP             ____ Sustained
                                  3           14-17          with Bates numbers                  Rule 56(c)(4) and FRE        ____ Overruled
                                                             ML00022455 and                      Rules 401 & 402
                                  4                          ML00041657 include emails           (relevance); 601 and 602
                                                             from Tom Chou. At the time          (lack of foundation,
                                  5
                                                             of the emails, Chou was the         competency, and personal
                                  6                          owner and president of              knowledge); 901 (lack of
                                                             Monster Loans and a limited         authentication); 802
                                  7                          partner of the Student Loan         (hearsay); 803 (hearsay
                                                             Debt Relief Companies.”             within hearsay).
                                  8                          “The documents beginning            OBJECTIONS: FRCP             ____ Sustained
                                  9
                                           ¶ 27, p. 6, ll.   with Bates numbers                  Rule 56(c)(4) and FRE        ____ Overruled
                                              18-25          ML00010350, ML00007164,             Rules 401 & 402
                                  10                         ML00016567, ML00001149,             (relevance); 601 and 602
                                                             ML00295345, ML00007720,             (lack of foundation,
                                  11                         ML00007682, ML00007191,             competency, and personal
LEPISCOPO & ASSOCIATES LAW FIRM




                                                             ML00010532, ML00001146,             knowledge); 802 (hearsay);
                                  12
                                                             ML00004210, ML00271054,             803 (hearsay within
                                  13
                                                             ML00022293, ML00002916,             hearsay); 701 (improper
                                                             ML00013892, ML00271613,             opinion).
                                  14                         ML00284627 include emails
                                                             from Jawad Nesheiwat. At the
                                  15                         time of the emails,
                                                             Nesheiwat was Monster
                                  16
                                                             Loans’ COO, was a limited
                                  17                         partner of the Student Loan
                                                             Debt Relief Companies, and
                                  18                         was heavily involved in the
                                                             Student Loan Debt Relief
                                  19                         Companies’ marketing
                                                             activities.”
                                  20
                                                             “The documents beginning            OBJECTIONS: FRCP             ____ Sustained
                                  21       ¶ 32, p. 7, ll.   with Bates numbers                  Rule 56(c)(4) and FRE        ____ Overruled
                                              16-23          ML00001560,                         Rules 401 & 402
                                  22                         ML00022221, ML00041652,             (relevance); 601 and 602
                                                             ML00010347, ML00021956,             (lack of foundation,
                                  23                         ML00010350, ML00295345,             competency, and personal
                                                             ML00007682 and                      knowledge); 802 (hearsay);
                                  24
                                                             ML00041657 include emails           803 (hearsay within
                                  25                         sent from David Sklar. At the       hearsay); 701 (improper
                                                             time of the emails, Sklar was       opinion).
                                  26

                                  27           JAWAD NESHEIWAT’S MOTION TO STRIKE AND EVIDENTIARY OBJECTIONS TO
                                            DECLARATION OF MIKAEL VAN LOON, ECF 190-40 (Exhibit 5 to Plaintiff’s Motion for Summary
                                  28                                    Judgment ECF 189)
                                                                                             8
                                       Case 8:20-cv-00043-SB-ADS Document 205 Filed 06/11/21 Page 9 of 10 Page ID #:4561




                                                        the co-manager of Docu Prep
                                  1
                                                        Center and a limited partner in
                                  2                     the other Student Loan Debt
                                                        Relief Companies. In addition,
                                  3                     at the time of the emails in the
                                                        documents beginning with
                                  4                     Bates numbers ML00010347
                                                        and ML00010350, Sklar was
                                  5
                                                        the manager of a branch of
                                  6                     Monster Loans.”

                                  7

                                  8      III.   MOTION TO STRIKE.
                                  9             Nesheiwat requests the foregoing objections be sustained and the referenced
                                  10     information be stricken, including the declaration it its entirety.
                                  11     IV.    CONCLUSION.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12            Based on the foregoing authorities and evidentiary objections, Mr. Nesheiwat
                                  13     respectfully requests the Court to sustain the foregoing objections and, if the Court
                                  14     deems it appropriate, strike the declaration in its entirety.
                                  15

                                  16     Dated: June 11, 2021.                       LEPISCOPO & ASSOCIATES LAW FIRM
                                  17
                                                                                     By: /s/ Peter D. Lepiscopo_______
                                  18                                                       PETER D. LEPISCOPO
                                                                                             Counsel of Record
                                  19
                                                                                           Attorneys for Defendant, JAWAD
                                  20                                                       NESHEIWAT
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27          JAWAD NESHEIWAT’S MOTION TO STRIKE AND EVIDENTIARY OBJECTIONS TO
                                           DECLARATION OF MIKAEL VAN LOON, ECF 190-40 (Exhibit 5 to Plaintiff’s Motion for Summary
                                  28                                   Judgment ECF 189)
                                                                                           9
                                       Case 8:20-cv-00043-SB-ADS Document 205 Filed 06/11/21 Page 10 of 10 Page ID #:4562




                                  1
                                                                     CERTIFICATE OF SERVICE

                                  2                                     DOCUMENTS SERVED
                                  3
                                                I, Peter D. Lepiscopo, counsel of record for defendant, Jawad Nesheiwat,
                                  4

                                  5
                                          hereby certify that the following documents have been served in the manner set forth

                                  6       below:
                                  7
                                             1. JAWAD NESHEIWAT’S MOTION TO STRIKE AND EVIDENTIARY
                                  8             OBJECTIONS TO DECLARATION
                                  9
                                                              CERTIFICATE OF SERVICE—CM/ECF
                                  10

                                  11            I hereby certify that true and correct copies of the foregoing documents have
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12      been served on the Court and all counsel of record, who have appeared in this action,
                                  13
                                          via the Court’s electronic filing system on June 11, 2021.
                                  14

                                  15

                                  16      Dated: June 11, 2021.                            Respectfully submitted,
                                  17
                                                                                           /s/ Peter D. Lepiscopo .
                                  18                                                       PETER D. LEPISCOPO
                                  19                                                         Counsel of Record
                                  20                                                       Attorneys for Defendant, JAWAD
                                  21                                                       NESHEIWAT
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27           JAWAD NESHEIWAT’S MOTION TO STRIKE AND EVIDENTIARY OBJECTIONS TO
                                            DECLARATION OF MIKAEL VAN LOON, ECF 190-40 (Exhibit 5 to Plaintiff’s Motion for Summary
                                  28                                    Judgment ECF 189)
                                                                                      10
